internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-118232-99 date date x a accountant d1 year year dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 in year a as president of x represents that x was intended to be an s_corporation beginning year its first taxable_year a filed form ss-4 application_for employer_identification_number evidencing this intent a represents that x filed timely with the internal_revenue_service a form_2553 election by a small_business_corporation however the service has no record of this form_2553 based on the advice of accountant x initially filed a form_1120 u s income_tax return for a corporation for year x later filed a form_1120s u s income_tax return for an s_corporation for year and year x’s shareholders have filed individual tax returns consistent with x’s forms 1120s x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for year and year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 x and its shareholders should file any amended returns to ensure x’s compliance with sec_1378 a copy of this letter should be attached to any such amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
